Citation Nr: 1100749	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-24 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative joint 
disease of the cervical spine, currently evaluated as 30 percent 
disabling. 

2.  Entitlement to an increased evaluation for cervical dystonia 
affecting Muscle Group XXIII, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from March 1946 to March 1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision, by the Muskogee, 
Oklahoma, Regional Office (RO), which denied the Veteran's claim 
of entitlement to a rating in excess of 30 percent for 
degenerative joint disease of the cervical spine, and a rating in 
excess of 20 percent for cervical dystonia, muscle group XXIII, 
left.  Subsequently, in July 2007, the RO increased the 
evaluation for the Veteran's cervical dystonia, muscle group 
XXIII, left from 20 percent to 30 percent, effective February 27, 
2006.  

In July 2009, the Board remanded the case to the RO for further 
evidentiary development.  Following the requested development, a 
supplemental statement of the case (SSOC) was issued in October 
2010.  

The Board notes that, in his July 2007 substantive appeal (VA 
Form 9), the Veteran requested a hearing before a Veterans Law 
Judge (VLJ) at the RO.  In a subsequent VA Form 9, dated in June 
2008, the Veteran requested a videoconference hearing.  In April 
2009, the RO sent the Veteran notice that a videoconference 
hearing was scheduled for May 18, 2009.  He failed to appear at 
the hearing and gave no reason for not appearing.  Pursuant to 38 
C.F.R. § 20.702(d) (2010), the Veteran's case was processed as 
though the request for hearing had been withdrawn.  38 C.F.R. 
§ 20.704(d) (2010).  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the cervical 
spine closely approximates unfavorable ankylosis.  

2.  The Veteran is in receipt of the maximum assignable 30 
percent disability evaluation under 38 C.F.R. § 4.73, Diagnostic 
Code 5323, for cervical dystonia, muscle group XXIII, and he 
experiences no problems due to this dystonia beyond those 
contemplated by the schedule.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
criteria for a 40 percent evaluation for degenerative joint 
disease of the cervical spine have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.1-4.14, 4.71a, Diagnostic Code 5242 (2010).  

2.  The criteria for a higher rating than 30 percent for cervical 
dystonia, muscle group XXIII, left, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b) (1), 4.1, 4.3, 4.7, 4.10, 
4.56, 4.73, Diagnostic Code 5323 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in May 2006 from the RO to the Veteran which was 
issued prior to the RO decision in July 2006.  Additional letters 
were issued in September 2008, December 2009, and March 2010.  
Those letters informed the Veteran of what evidence was required 
to substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears that 
all obtainable evidence identified by the Veteran relative to his 
claims has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any other 
pertinent evidence not already of record that would need to be 
obtained for a proper disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  The Veteran has been 
afforded VA examinations on the issues decided herein.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded 
the Veteran are adequate as they were conducted by medical 
professionals who reviewed the medical records, solicited history 
from the Veteran, and provided information necessary to apply 
pertinent rating criteria.  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim under 
the VCAA.  Therefore, no useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

II.  Factual Background

By a rating action in August 1976, the RO granted service 
connection for degenerative joint disease of the cervical spine, 
lumbar spine and right shoulder with torticollis, evaluated as 10 
percent disabling.  

The Veteran was afforded a VA examination in June 2004.  At that 
time, it was noted that the Veteran had been suffering from 
cervical dystonia; the condition has existed since 1965.  It was 
also noted that the Veteran suffered from pain located at the 
head, neck and low back for 39 years.  The Veteran described the 
severity of the pain as 3 to 9 on a scale from 1 to 10.  The pain 
was relieved by rest and medication.  The Veteran indicated that 
he was unable to rotate his head to the left while driving and he 
was unable to hold his head still or hold his head erect while 
walking.  

On examination, the Veteran's posture was described as abnormal, 
with his head pulled to the left and tremors.  His gait was 
reported as abnormal; it was broad based, leaning to the left.  
Examination of the cervical spine revealed evidence of radiating 
pain on movement the pain went down the left arm with neck 
movement with evidence of muscle spasm torticollis.  There was 
tenderness bilaterally.  Forward flexion of the cervical spine 
was to 30 degrees, extension to 0 degrees, lateral flexion was to 
10 degrees bilaterally, rotation was to 30 degrees to the right 
and 10 degrees to the left.  It was noted that range of motion of 
the spine was additionally limited by pain and incoordination, 
and incoordination had the major functional impact.  Motion was 
not additionally limited by fatigue, weakness and lack of 
endurance.  There was no ankylosis of the spine.  Neurological 
evaluation was within normal limits.  The pertinent diagnosis was 
degenerative joint disease of the cervical spine.  The examiner 
noted that the diagnosis was changed to cervical dystonia because 
of history of movement disorder and physical finding of dystonia 
and tremor.  The effect of the condition on the Veteran's daily 
activities was considered "marked" as he cannot hold his head 
still to read, have procedures done or watch television.  

Of record is a medical statement from Dr. Richard M. Dubinsky, 
dated in May 2004, indicating that the Veteran was under 
continuing care for cervical dystonia.  Dr. Dubinsky noted that 
the Veteran received injections of botulinum toxin approximately 
every three months and has continued to have good benefit from 
this.  The physician noted, however, that those injections do not 
completely eliminate the abnormal movements of the head and neck.  
Dr. Dubinsky further noted that this condition has had an impact 
on the Veteran's health in that it prevents him from doing many 
activities, especially physical activities.  The prognosis is 
that this problem will stay mostly at the same intensity as long 
as he continues to respond to medications.  Dr. Dubinsky 
suggested that the Veteran stop receiving the injections or he 
would become resistant to botulinum toxin injections.  He stated 
that there was a great potential for movements to become much 
more severe.  

By a rating action in October 2004, the RO granted service 
connection for cervical dystonia, muscle group XXIII (formerly 
evaluated with degenerative joint disease of the cervical spine 
with torticollis), evaluated separately as 20 percent disabling, 
effective March 9, 2004.  

The Veteran's claim of entitlement to an increased rating for his 
neck disorders was received in February 2006.  Submitted in 
support of the claim were private treatment reports dated from 
May 2005 to December 2005.  An MRI of the cervical spine, dated 
in May 2005, revealed a mild canal stenosis secondary to 
spondylosis throughout with narrowing of the canal to 8 to 9 mm 
at the C5-6 and C6-7.  In a statement dated in July 2005, Dr. 
Benjamin G. Benner indicated that he had reviewed the Veteran's 
x-ray reports.  Dr. Benner stated that, at the present time, 
there is just barely enough room for the spinal cord to get by, 
and he thought that when the Veteran moves about he may be 
starting to massage the area and this can produce problems with 
the spinal cord.  Dr. Benner further stated that, because the 
Veteran has a movement disorder, any attempt to fuse this area 
would be extremely difficulty.  In a subsequent medical statement 
in August 2005, Dr. Benner explained that the Veteran was at risk 
for paralysis with a fall.  He stated that the Veteran's biggest 
stress on his neck was his dystonia.  Dr. Benner felt that the 
Veteran should consider being evaluated for a treatment that 
would reduce the potential for injury to his spinal cord.  

During a neurosurgery consultation in September 2005, the Veteran 
complained of occipital head and neck pain with numbness in his 
fingers.  The Veteran indicated that if he extends his neck too 
far back he experienced a "spaced out" sensation.  In December 
2005, the Veteran was seen for evaluation of neck pain and 
cervical abnormality.  Dr. W. E. Krauss stated that, given the 
Veteran's advanced age and nature of the deformity, he would not 
recommend a prophylactic surgery.  He would require a 
suboccipital cervical fusion following a trasoral odontoidectomy.  
Dr. Krauss stated that the Veteran would probably be one of the 
worst possible candidates for surgery.  In a statement dated in 
December 2005, Dr. Neeraj Kumar stated that he recently evaluated 
the Veteran at the Mayo clinic in Rochester, Minnesota.  Dr. 
Kumar noted that the discharge diagnoses were cervical dystonia, 
chronic C6 and C7 radiculopathies, and arthritic changes at C1, 2 
with possible pannus formation and narrowing of the 
anteroposterior diameter of the upper cervical spine.  

The Veteran was afforded a VA examination in June 2006.  At that 
time, the Veteran indicated that he has suffered from pain in the 
cervical spine for the past 47 years.  The Veteran stated that 
the pain was constant and traveled to the base of the skull.  The 
pain was burning in nature, aching and sharp.  The Veteran 
described the intensity of the pain as an 8 on a scale from 1 to 
10.  The pain was relieved by rest and medication.  It was noted 
that, at the time of the pain, the Veteran was able to function 
with medication.  The Veteran stated that his condition did not 
cause incapacitation.  The Veteran stated that due to the muscle 
condition in his cervical spine, he has suffered from pain at the 
cervical region since 1964.  From the muscle injuries, he had 
loss of strength, weakness, easy fatigability, pain and 
impairment of coordination.  The Veteran indicated that he was 
unable to keep up with normal work requirements because he has a 
hard time raising his head upright and doing highly concentrated 
work.  

On examination, it was noted that the Veteran's posture was 
within normal limits.  His gait was within normal limits.  He did 
not require any assistive device for ambulation.  The muscle 
group involved was XXIII.  There was no muscle wound present.  
Palpation of the muscle revealed impairment of muscle tone.  
There were signs of impaired coordination including dystonia.  
For muscle group XXIII, strength was graded 4/5.  The muscle 
injury affected the particular body part function it controls by 
limiting the movement of the head.  There was no muscle 
herniation.  The muscle injury did not involve any tendon, bone, 
joint or nerve damage.  Examination of the cervical spine 
revealed no evidence of radiating pain on movement with no 
evidence of muscle spasm.  There was tenderness along the right 
side of the neck.  There was no ankylosis of the cervical spine.  
The cervical spine had a forward flexion to 30 degrees, extension 
to 30 degrees, lateral flexion to 20 degrees on both sides, and 
rotation to 40 degrees bilaterally.  The examiner noted that the 
joint function of the spine was additionally limited by pain, 
fatigue and weakness after repetitive use; it was noted that 
weakness and pain had the major functional impact.  It is not 
additionally limited by lack of endurance and incoordination.  
The inspection of the spine revealed normal head position with 
symmetry of spinal motion with normal curvatures of the spine.  
There were no signs of intervertebral disc syndrome with chronic 
and permanent nerve root involvement.  Neurological examination 
of the upper extremities was within normal limits.  The pertinent 
diagnoses were degenerative joint disease and cervical dystonia 
of muscle group XXIII, left with residual cervical stenosis.  The 
Veteran was advised to avoid strenuous activities.  

On the occasion of another VA examination in March 2010, the 
Veteran indicated that he has a posterior neck, right neck and 
right shoulder disorder.  The Veteran reported achy and 
intermittent pain.  He occasionally had pain on the left side.  
He stated that he normally rated his pain around a 5 but it had 
been as high as a 9.  It was noted that the Veteran was in 
therapy and was able to walk with a walker and assistance.  There 
was no tendon damage, no residual bone damage, and no muscle 
herniation.  There was no limitation of movement or other 
function.  The diagnosis was cervical dystonia.  

With respect to the degenerative joint disease, the Veteran 
reported pain, stiffness, weakness, fatigue, and decreased 
motion.  The Veteran complained of constant and dull achy pain in 
the cervical spine on a daily basis.  The Veteran denied any 
incapacitating episodes.  On examination, the Veteran had 
difficulty holding his head in a neutral position.  The head 
tilts to the right.  Muscle group XXIII revealed atrophy on the 
left and hypertrophy on the right.  The Veteran had an unsteady 
wide based short stride gait.  The Veteran was not evaluated for 
ankylosis because of the risk of performing the procedure.  The 
examiner noted that the Veteran had involuntary movement of the 
face, neck, anterior chest, and upper extremities with difficulty 
holding the head in neutral position.  The examiner noted that 
cervical range of motion was not evaluated because of the risk in 
performing the procedure.  There was obvious compensatory right 
sternocleidomastoid and trapezius hypertrophy and left 
sternocleidomastoid and trapezius hypertrophy.  There was 
observation of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and uncertainty 
of movement due to the cervical dystonia and impairment of 
function of muscle group XXIII.  The examiner stated that the 
Veteran's threshold was minimal activity.  

VA progress notes dated from March 2009 through May 2010 indicate 
that the Veteran received physical and occupational therapy for 
his disabilities.  A primary care note dated July 30, 3009 
indicated that the Veteran had cervical spine laminectomy at the 
Mayo clinic on April 29, 2009 and needed to get physical therapy.  
He did not have very good range of motion of the neck.  On 
examination, it was noted that the Veteran had very poor range of 
motion of the neck; he had better flexion and extension but poor 
lateral motion.  The assessment was postoperative cervical 
stenosis.  During a clinical visit in March 2010, the Veteran 
complained of tightness in the neck and upper back.  



III.  Analysis

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2010).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of a 
veteran's working or seeking work.  Separate diagnostic codes 
identify the various disabilities. Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete, or inaccurate 
report and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusions.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
the present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 4.3 (2010).  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

A.  Degenerative Joint Disease

The Veteran's service-connected cervical spine degenerative joint 
disease (DJD) is rated under 38 C.F.R. § 4.71a, DC 5242 (2010), 
for arthritis of the spine.  Degenerative arthritis is to be 
evaluated based on the limitation of motion of the joint.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  If the joint is affected by limitation of motion 
but the limitation of motion is non-compensable under the 
appropriate diagnostic code, a 10 percent rating applies for each 
such major joint or group of minor joints affected by limitation 
of motion.  In the absence of limitation of motion, a 10 percent 
rating applies for x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, 5010 (2010).  

The General Rating Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, and 
encompassing Diagnostic Codes 5235 through 5242, provides that, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching, in the area of the spine 
affected by the residuals of injury or disease:  A 30 percent 
evaluation is warranted where there is forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
where there is unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 degrees 
or less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted where there is 
unfavorable ankylosis of the entire thoracolumbar spine, and a 
100 percent evaluation is warranted where there is unfavorable 
ankylosis of the entire spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (5), 
as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).  

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic sections of 
the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

Under the rating criteria outlined above, the Veteran would have 
to demonstrate unfavorable ankylosis of the cervical spine for a 
rating in excess of the currently assigned 30 percent.  In this 
regard, the Board notes that while there has been no diagnosis of 
ankylosis in the record, during the most recent VA examination in 
March 2010, the examiner stated that cervical range of motion was 
not evaluated because of the risk involved with performing this 
procedure.  To the extent that the Veteran is unable to perform 
any motions with the cervical spine, the Board finds that the 
evidence is tantamount to the degenerative joint disease 
resulting in an unfavorable ankylosis of the entire cervical 
spine.  This is particularly so given the stenosis that has been 
caused with likely nerve root impingement.  (The Veteran is 
service connected for radiculopathy and has received a separate 
compensable rating, but the radiculopathy issue is not currently 
before the Board.)  

The Board finds that, by resolving reasonable doubt in the 
Veteran's favor, an increased rating to 40 percent is warranted 
for his service-connected degenerative joint disease of the 
cervical spine.  Upon review of the objective findings of record, 
there has never been any finding of unfavorable ankylosis of the 
entire spine.  Thus, a 100 percent disability rating is not 
warranted for the cervical spine DJD.  

Overall, as the evidence supports the assignment of an evaluation 
of 40 percent for the service-connected cervical spine DJD, the 
appeal to this extent is allowed.  See 38 C.F.R. § 4.7.  

The Board has also considered the issue of whether the Veteran's 
service-connected DJD presents an exceptional or unusual 
disability picture, as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) 
(2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, no reliable evidence has 
been presented showing factors not already contemplated by the 
rating criteria, such as frequent periods of hospitalization or 
incapacitating episodes, due solely to the Veteran's service-
connected DJD of the cervical spine, as to render impractical the 
application of the regular schedular standards.  There is no 
evidence of an unusual clinical picture, symptoms which are out 
of the ordinary, or any other factor that could be characterized 
as exceptional or unusual regarding the Veteran's cervical spine 
disability.  In light of the foregoing, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b) (1) are not met.  

B.  Cervical Dystonia

The Veteran's cervical dystonia is presently rated under 
Diagnostic Code 5323 for a Group XXIII muscle injury, which 
includes movements of the head, fixation of shoulder movements, 
and muscles of the side and back of the neck including the 
suboccipital and lateral vertebral and anterior vertebral 
muscles.  A noncompensable rating is assigned for injuries that 
are slight, while a 10 percent rating is assigned for moderate 
injuries.  A 20 percent rating is warranted for moderately severe 
injuries, and a 30 percent rating for severe injuries.  38 C.F.R. 
§ 4.73, Diagnostic Code 5323.  

Slight muscle disability is found where there has been a simple 
wound of the muscle without debridement or infection. Clinical 
examination would disclose the absence of fascial defect, 
atrophy, or impaired tonus. No impairment of function or metallic 
fragments retained in muscle tissue would be present.  38 C.F.R. 
§ 4.56.  

Moderate muscle disability is found where there has been a 
through and through or deep penetrating wound of short track from 
a single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There must be indications 
of some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of fatigue 
when compared to the sound side.  38 C.F.R. § 4.56.  

Moderately severe muscle disability is found where there has been 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  There must be indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance compared with the sound side must 
demonstrate positive evidence of impairment.  38 C.F.R. § 4.56.  

With severe muscle disability, there is evidence of wide damage 
to muscle groups in the missile track.  There must be indications 
on palpation of loss of deep fascia or muscle substance, or soft, 
flabby muscles in the wound area.  There must be severe 
impairment of function, that is, strength, endurance and 
coordination, of the involved muscle group.  In addition, X-ray 
evidence of minute multiple scattered foreign bodies, or visible 
evidence of atrophy, may indicate a severe muscle disability.  38 
C.F.R. § 4.56.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The existing 30 percent evaluation for cervical dystonia, muscle 
group XXIII, left, reflects the maximum assignable rating under 
38 C.F.R. § 4.73, Diagnostic Code 5323.  Hence, there is no 
higher schedular rating that may be assigned on the basis 
entirely of impairment to the affected muscle groups.  (While 
dystonia affects motion, it does so in a way different from the 
limitations caused by DJD, and the RO apparently took this into 
account in assigning separate ratings for the two disabilities.  
The dystonia causes a tonicity of muscle whereas the DJD causes 
limited motion of the joint.)  

The Board has considered the provisions of 38 C.F.R. § 3.321(b) 
(1).  The question of an extraschedular rating is a component of 
a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b) (1) (2009), the 
Under Secretary for Benefits or the Director, Compensation and 
Pension Service, is authorized to approve an extraschedular 
evaluation if the case "presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  Id.  Therefore, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not show that the Veteran's 
cervical dystonia has individually caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the application 
of the regular schedular standards.  His disability is 
specifically contemplated by muscle impairment identified by the 
rating criteria such as muscle contracting abnormally and causing 
incoordination.  38 C.F.R. § 4.56.  

For these reasons, the Board finds that the requirements for 
referral for an extraschedular evaluation for this disability 
under the provisions of 38 C.F.R. § 3.321(b) (1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  Hence, referral for assignment of 
an extra-schedular evaluation is not warranted in this case.  


ORDER

A 40 percent disability rating for degenerative joint disease of 
the cervical spine is granted, subject to the laws and 
regulations governing the payment of VA compensation benefits.  

A rating in excess of 30 percent for cervical dystonia, muscle 
group XXIII, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


